DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered. 
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise (U.S. Patent Application Publication Number 2016/0097666).  Wise discloses a device for monitoring the mass of a fluid remaining in a tank as the fluid periodically or continuously leaves the tank includes a housing comprising an inlet adapted to be attached to an outlet of the tank and to receive fluid from the tank. A flow meter measures a plurality of flow rate measurements of the fluid as it leaves the tank. At least one processor is configured to determine a mass of the fluid that has left the tank during at least one measurement period, determine a mass of the fluid remaining in the tank based at least partially on an initial mass of the fluid in the tank and the determined mass of the fluid that has left the tank, and generate, based on the mass of the fluid remaining, an indication (Please see the abstract). 
With respect to claim 1, Wise discloses and illustrates an electronic gauge for use with a compressed gas cylinder (104), comprising: a display interface (101, 212; see paragraph [0031]), a pressure sensor (202) having a pressure sensing element and an amplification circuit (there is a disclosed control/communication circuitry 208 which the amplification circuit or some sort of amplifier would be an obvious for one of ordinary skill in the art as a part of the circuitry/circuit board as sensors, especially thermocouples to measure temperature, produce small voltages/currents, which would require amplification for proper conversion by the circuit board; see paragraph [0034]) for amplifying a signal from the pressure sensing element, a temperature sensor (see paragraph [0041]), and a control electronics board (208; see paragraph [0034]) connected to the display interface, the pressure sensing element and the temperature sensor, wherein the amplification circuit is integrally formed with the control electronics board (case law supports making things integral to be obvious to one of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")).
With respect to claim 2, the electronic gauge according to claim 1, wherein the pressure sensing element of the pressure sensor (202) and a temperature sensing element of the temperature sensor are adjacently arranged so as to measure pressure and temperature at the same location is disclosed in paragraph [0041] as the pressure/temperature sensors are disclosed to be in similar locations.
With respect to claim 3, the electronic gauge according to claim 1, further comprising a memory (see paragraph [0034]) connected to the control electronics board (208). 
With respect to claim 4, the electronic gauge according to claim1, further comprising a casing (upper housing 201 and lower housing 211) which houses all components of the electronic gauge is shown in Figure 2. 
With respect to claim 5, the electronic gauge according to claim 4, wherein the casing further houses a battery (power source 207 and see paragraph [0033] that disclose batteries as a possible power source) providing power to the components of the electronic gauge 
With respect to claim 6, a method of calculating with the gauge from claim 1, time remaining until substantially all gas in the compressed gas cylinder (104) has been depleted (see paragraph [0010]), the method comprises: detecting an open flowrate position of the gas cylinder detecting at least one pressure value in the gas cylinder, detecting at least one temperature value in the gas cylinder, and calculating the  time remaining until substantially all gas in a compressed gas cylinder has been depleted based on the at least one pressure value, the at least one temperature value, and a volume of the compressed gas cylinder, wherein the at least one pressure value and the at least one temperature value are detected at the same location (see paragraph [0041]), storing the detected pressure and temperature values which in connection with a learning algorithm is used to enhance the accuracy in calculating the time remaining until substantially all gas in a compressed gas cylinder has been depleted is disclosed in paragraph [0036] which discloses algorithms that can update quickly and paragraph [0041] disclose measurements of pressure and temperature.
With respect to claim 7, the method according to claim 6, further comprising displaying the time remaining until substantially all gas in the gas cylinder has been depleted on a display interface is disclosed in paragraph [0036].
With respect to claim 9, the method according to claim 6, further comprising triggering an alarm if the calculated time remaining until substantially all gas in a compressed gas cylinder has been depleted is below a predetermined time value is disclosed in paragraphs [0012] and paragraph [0061].
With respect to claim 10, the method according to claim 9, further comprising wirelessly sending a signal to a further unit upon triggering of the alarm is disclosed in paragraphs [0012] and paragraph [0061]. 
With respect to claim 11, a method of monitoring that a residual pressure valve of a gas cylinder is operational, comprising: detecting at least one pressure value in the gas cylinder, detecting at least one temperature value in the gas cylinder, detecting an open flowrate position of the residual pressure valve, calculating an activation pressure of the residual pressure valve based on the at least one temperature value, comparing the at least one pressure value in the gas cylinder with the calculated activation pressure of the residual pressure valve, and indicating to a user that the residual pressure valve is operational if the detected at least one pressure value is above the calculated activation pressure for a specific time period, and/or indicating to the user that the residual pressure valve is not operational if the detected at least one pressure value is below the calculated activation pressure for a specific time period is disclosed in paragraphs [0010], [0012], [0041], and [0042]. Specifically, paragraph [0010] discloses a plurality of pressure measurements and measurements over various periods.  Paragraph [0012] specifically mentions an indication identifying a tank, and an indication for at least one automated valve configured to open or close, thus indicating an ability to determine a state of a valve being controlled to be opened or closed, and paragraph [0041] calculating various temperatures and pressures of the tank, thus indicating a capability to determine pressures and paragraph [0042] fluid remaining based on starting pressures and temperature, thus comparisons of pressures, thus indicating to a user whether the pressure is sufficient based on the valve activation and the pressures measured based upon the automatic valve being activated.  
With respect to claim 12, the method according to claim 11, wherein the at least one pressure value and the at least one temperature value are detected at the same location is disclosed in paragraph [0041] as pressure/temperature sensors are disclosed. 
With respect to claim 13, the method according to claim 11, wherein the steps of the method are repeated continuously such that a constant indication of the status of the residual pressure valve can be provided is disclosed in paragraphs [0067]- [0083] as the formulas disclosed indicate measurements taken over time.
With respect to claim 14, the method according to claim 11, further comprising storing any information relating to the residual pressure valve on a memory is disclosed in paragraph [0034].  
With respect to claim 15, the method according to claim 11, further comprising presenting an indication of a status of the residual pressure valve on a display interface (212) and/or wirelessly transmitting the indication of the status of the residual pressure valve to a further unit (see paragraphs [0036] and [0060]).
Response to Arguments
Applicant's arguments filed 21 September 2022 have been fully considered but they are not persuasive. The Applicant argue that the Examiner failed to provide any motivation to provide an amplification circuit to Wise. The Examiner disagrees as the Examiner noted that the signal generated is very small and it is well established to use amplifiers in order to obtain a signal that a processor can actually use easily, then a motivation was provided. Since a motivation was provided and the Applicant gave no argument to way there is an error in the motivation, then the Examiner maintains the arguments and the rejection. The Applicant simply incorporated claim 8 into claim 6, which claim 8 was previously rejected in the previous office action. The Applicant argues Wise doesn’t teach storing of temperature and pressure values.  The Examiner disagrees. The Examiner pointed to at least paragraphs [068] through [0076] that disclose formulas used to detect a change in pressure via the processor by comparing a plurality of measurements measured over time. If a plurality of measurements are made over time, then to compare those measurements, earlier measurements would need to be stored so the comparison can be made. Paragraph [0073] specifically discloses changing time intervals between measurements to improve accuracy.  Therefore, Wise discloses the limitation as claimed. For at least these reasons, the rejections above have been given.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY T. FRANK/
Examiner
Art Unit 2861



October 11, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2855